UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Commission file number: 001-36621 Foamix Pharmaceuticals Ltd. (Exact name of Registrant as specified in its charter) State of Israel (Jurisdiction of incorporation or organization) 2 Holzman Street, Weizmann Science Park Rehovot 76704, Israel Tel: +972-8-9316233 (Address of principal executive offices) Dr. Dov Tamarkin 2 Holzman Street, Weizmann Science Park Rehovot 76704, Israel Tel: +972-8-931-6233 (Name, Telephone and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, par value of NIS 0.16 NASDAQ Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 22,443,934 Ordinary Shares, par value NIS 0.16 per share Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). ¨ Large Accelerated Filer ¨ Accelerated Filer x Non-Accelerated Filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board ¨ Other ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 ¨ Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No - 2 - TABLE OF CONTENTS Item Number Title Page PART ONE Item 1 Identity of directors, senior management and advisers 5 Item 2 Offer statistics and expected timetable 5 Item 3 Key information 5 Item 4 Information on the company 32 Item 4A Unresolved staff comments 48 Item 5 Operating and financial review and prospects 49 Item 6 Directors, senior management and employees 58 Item 7 Major shareholders and related party transactions 70 Item 8 Financial Information 73 Item 9 The Offer and Listing 74 Item 10 Additional information 74 Item 11 Quantitative and qualitative disclosures about market risk 80 Item 12 Description of securities other than equity securities 81 PART TWO Item 13 Defaults, dividend arrearages and delinquencies 82 Item 14 Material modifications to the rights of security holders and use of proceeds 82 Item 15 Controls and procedures 82 Item 16A Audit committee financial expert 82 Item 16B Code of ethics 83 Item 16C Principal accountant fees and services 83 Item 16D Exemptions from the listing standards for audit committees 83 Item 16E Purchases of equity securities by the issuer and affiliated purchasers 83 Item 16F Change in registrant’s certifying accountant 83 Item 16G Corporate governance 83 Item 16H Mine safety disclosure 88 PART THREE Item 17 Financial statements 89 Item 18 Financial statements 89 Item 19 Exhibits 90 - 3 - INTRODUCTION Unless otherwise indicated, all references to the “Company,” “we,” “us,” “our” and “Foamix” refer to Foamix Pharmaceuticals Ltd. and its subsidiary, Foamix Pharmaceuticals Inc., a Delaware corporation. References to “U.S. dollars” and “$” are to currency of the United States of America, and references to “NIS” are to new Israeli shekels. References to “Ordinary Shares” are to our Ordinary Shares, par value of NIS 0.16 per share. We do not endorse or adopt any third-party research or forecast firms’ statements or reports referred to in this annual report and assume no responsibility for the contents or opinions represented in such statements or reports, nor for the updating of any information contained therein. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report contains express or implied “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and other U.S. Federal securities laws. These forward-looking statements include, but are not limited to, statements regarding the following matters: · FDA approval of, or other regulatory action in the U.S. and elsewhere with respect to, FMX101 and our other product candidates; · the commercial launch and future sales of FMX101 or any other future products or product candidates; · our ability to achieve favorable pricing for FMX101 and our other product candidates; · our expectations regarding the commercial supply of our FMX101 and our other product candidates; · third-party payor reimbursement for FMX101 and our other product candidates; · our estimates regarding anticipated expenses, capital requirements and our needs for additional financing; · the patient market size of acne and market adoption of FMX101 by physicians and patients; · the timing, cost or other aspects of the commercial launch of FMX101 and our other product candidates; · completion and receiving favorable results of clinical trials for FMX101 and our other product candidates; · issuance of patents to us by the United States Patent and Trademark Office, or U.S. PTO, and other governmental patent agencies; · development and approval of the use of FMX101 and our other product candidates for additional indications; and · our expectations regarding licensing, business transactions and strategic operations. In some cases, forward-looking statements are identified by terminology such as “may,” “will,” “could,” “should,” “expects,” “plans,” “anticipates,” “believes,” “intends,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results or performance to differ materially from those projected. These statements are only current predictions and are subject to known and unknown risks, uncertainties, and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from those anticipated by the forward-looking statements. In addition, historic results of scientific research and clinical and preclinical trials do not guarantee that the conclusions of future research or trials would not suggest different conclusions or that historic results referred to in this press release would be interpreted differently in light of additional research and clinical and preclinical trials results. The forward-looking statements contained in this annual report are subject to risks and uncertainties, including those discussed under “Item 3.D. Risk Factors” and in our other filings with the Securities and Exchange Commission, or the SEC. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Except as required by law, we are under no duty to (and expressly disclaim any such obligation to) update or revise any of the forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this annual report. - 4 - PART ONE ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION 3.A. Selected financial data Our historical consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States and are presented in U.S. dollars. The selected historical consolidated financial information as of December 31, 2014 and 2013 and for the years ended December 31, 2014, 2013 and 2012 have been derived from, and should be read in conjunction with, the consolidated financial statements of Foamix Pharmaceuticals Ltd. and notes thereto appearing elsewhere in this annual report. The selected financial data as of December 31, 2012 have been derived from the audited financial statements of Foamix Pharmaceuticals Ltd. not included in this annual report. The information presented below is qualified by the more detailed historical consolidated financial statements set forth in this annual report, and should be read in conjunction with those consolidated financial statements, the notes thereto and the discussion under “Item 5. Operating and Financial Review and Prospects” - included elsewhere in this annual report. Consolidated Statement of Operations Data – Year Ended December 31 (in thousands of U.S. dollars, except per share data) Year ended December 31, Statements of operations data: Revenues $ $ $ Cost of revenues(1) Gross profit Operating expenses: Research and development(1) Selling, general and administrative(1) Total operating expenses Operating loss $ $ $ Loss per share basic and diluted Consolidated Balance Sheet Data – Year Ended December 31 (in thousands of U.S. dollars) As of December 31, 2014 As of December 31, 2013 As of December 31, 2012 Balance sheet data: Cash, cash equivalents and investment in marketable securities $ $ $ Working capital(2) Total assets Total long-term liabilities Total shareholders’ equity (capital deficiency) $ $ ) $ ) Includes share-based compensation expenses as follows: Year ended December 31, Cost of revenues $
